                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-177-KDB-DCK

 GLOBAL HOOKAH DISTRIBUTORS, INC.,                     )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )     ORDER
                                                       )
 AVIOR, INC.,                                          )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 58) filed by Victoria A. Alvarez, concerning Dascher L. Pasco

on July 16, 2020. Dascher L. Pasco seeks to appear as counsel pro hac vice for Plaintiff Global

Hookah Distributors, Inc. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 58) is GRANTED. Dascher L. Pasco

is hereby admitted pro hac vice to represent Plaintiff Global Hookah Distributors, Inc.

         SO ORDERED.



                                     Signed: July 16, 2020




      Case 3:19-cv-00177-KDB-DCK Document 59 Filed 07/16/20 Page 1 of 1
